United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-2764
                       ___________________________

                              Samuel Lewis Taylor

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

  Paula Huffman Phillips, Function Unit Manager; John Hoskins, Correctional
Officer; Michael McGill, Correctional Officer; John Roach, Correctional Officer;
Unknown Wilheight, Correctional Officer; Darlene Wansing, Financial Officer;
                      Jody Arnold, Correctional Officer

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
              for the Eastern District of Missouri - Cape Girardeau
                                 ____________

                           Submitted: March 21, 2016
                             Filed: March 24, 2016
                                 [Unpublished]
                                 ____________

Before LOKEN, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.
       Missouri inmate Samuel Lewis Taylor appeals following the district court’s1
adverse grant of summary judgment in his 42 U.S.C. § 1983 action. We find that
Taylor’s claims of access to the courts, conspiracy, and due process were properly
dismissed under 28 U.S.C. § 1915(e)(2)(B), see Moore v. Sims, 200 F.3d 1170, 1171
(8th Cir. 2000) (per curiam) (de novo review), because Taylor’s complaint contained
insufficient facts to support such claims, see Stone v. Harry, 364 F.3d 912, 914 (8th
Cir. 2004) (pro se complaints must be liberally construed, but must allege sufficient
facts to support claims advanced). Further, we find that summary judgment was
properly granted on Taylor’s remaining First Amendment retaliation claims. See Holt
v. Howard, 806 F.3d 1129, 1132 (8th Cir. 2015) (de novo review); Santiago v. Blair,
707 F.3d 984, 991 (8th Cir. 2013) (elements of retaliation claim).2 Finally, we find
no error in the denial of Taylor’s motion to compel. See Heart of Am. Grain Insp.
Serv., Inc. v. Mo. Dep’t of Agric., 123 F.3d 1098, 1107 (8th Cir. 1997) (gross-abuse-
of-discretion standard of review). The judgment of the district court is affirmed. See
8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.
      2
        We need not address the district court’s dismissal of the claims against John
Hoskins and Unknown Wilheight when service was returned unexecuted, because the
summary judgment record showed that Taylor would not have prevailed on these
claims.

                                         -2-